DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary amendment filed on March 5, 2020 has been entered. Claims 40-44 are pending and the subject of this Office action on the merits.

Information Disclosure Statement
3.	The Information Disclosure Statement filed on March 27, 2020 has been considered.
	The citation of US 2006-0040297 A1 has been corrected because the first inventor is Leamon rather than McDade.

Specification
4.	The substitute specification filed on May 22, 2020 has been entered. 
	The substitute specification is objected to because the oligonucleotides on pages 24, 27, and 32 are not identified with the appropriate sequence identifier. See 37 CFR 1.821(d).
As well, the use of the terms QIAcube (see, e.g., pages 9 and 14), MyOne (see, e.g., page 14), Tween (see, e.g., page 17), and Triton (see, e.g., page 23), each of which is a trade name or a mark used in commerce, has been noted in this application. These and any other such terms in the substitute specification should be accompanied by the generic terminology; furthermore the SM , or ® following the term. See MPEP 608.01(v).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
5.	Applicant’s submission of a replacement drawing sheet for Figure 1 on May 22, 2020 is acknowledged. The replacement drawing sheet is objected to because not all of the nucleotides in each of four oligonucleotide sequences in the figure can be discerned. It appears that a lighter color was used for some nucleotides in each sequence. Appropriate correction is required.

Claim Objections
6.	Claims 40-44 are objected to because they do not include status identifiers. See 37 CFR 1.121(c). 
	Claim 42 is also objected to because the claim recites “1 %” or “1%”.
	Claim 43 is also objected to because the claim recites “1 um” for “1 m”.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 is drawn to a population of beads comprising amplified nucleic acid. The claim includes the following recitation: wherein at least 50% of said population comprises homogeneous template”. Claim 41 recites a narrower version of this limitation since it requires at least 80% of the population to comprise homogeneous template. The aforementioned language in claims 40 and 41 causes the claims to be indefinite because the requirements imposed on the population are not entirely clear. More specifically, it is not clear whether this language requires (a) at least 50% (in claim 40) or at least 80% (in claim 41) of the beads in the population to comprise only one species of amplified template/bead, such that at least 50% or at least 80% of the beads in the population contain the same amplified template; or (b) the amplified template on at least 50% or at least 80% of individual beads in the population is homogeneous (i.e., different beads in the population may have different amplified templates attached thereto, but individual beads contain the same amplified nucleic acid). Since the requirements of claims 40 and 41 are not clear, these claims are indefinite. Both interpretations have been considered with respect to the prior art. 
Claims 42-44 are also indefinite by way of their dependency on claim 41.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 40-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Leamon et al. (US 2006/0040297 A1; IDS reference).
	The claims are drawn to a population of beads that comprise an amplified template nucleic acid. The population must contain fewer than 10% beads lacking amplified template nucleic acid. As well, at least 50% of the population must comprise homogeneous template nucleic acid.
	Regarding claims 40-42, Leamon discloses a population of beads comprising amplified nucleic acid (see, e.g., paras. 881-886, esp. para. 886 where the final enriched bead population is disclosed). Leamon teaches that the enrichment process used to produce the population in para. 886 includes washing multiple times “to ensure removal of all null capture beads” (para. 886). 
	Leamon is not anticipatory for two reasons. First, although Leamon teaches that the disclosed method is designed to remove all null (empty) beads (i.e., beads lacking amplified template nucleic acid), the reference does not report the actual percentage of null or empty beads in the population. Therefore, it cannot be said with certainty that the population disclosed in para. 886 contains fewer than 10% or fewer than 1% empty beads as recited in claims 40 and 42, respectively. Second, the capture step described in para. 882 of Leamon targets an adapter sequence present in all amplified products. Therefore, this step will capture beads having two different types of amplified template nucleic acid attached thereto as well as beads having only one type of amplified template nucleic acid attached thereto. As a result, it is not clear whether the enriched bead population disclosed in para. 886 of Leamon meets the requirement in the instant claims for at least 50% (claim 40) or at least 80% (claim 41) of the beads to comprise homogenous template.
	As well, further regarding claim 44, the population of beads disclosed in para. 886 contains 450,000 beads, which is fewer than the 1-20 million required by the claim. 
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to determine that the capture steps disclosed in Leamon do, in fact, produce a population of beads in which fewer than 10% or fewer than 1% of the beads in the population are empty beads. Since the amplified nucleic acids on the beads in the enriched population are to be sequenced (para. 881) and since Leamon teaches that the goal of the enrichment process is to remove all beads lacking amplified nucleic acid (para. 886), the 
	It also would have been prima facie obvious for the ordinary artisan to provide an enriched population in which at least 50% or at least 80% of the beads contain homogeneous template nucleic acid. Leamon provides motivation to do so by first teaching that the aim of the method is to produce clonally amplified nucleic acids on individual beads (see, e.g., para. 874) and also teaching that beads containing amplification products from different template nucleic acids are undesirable since they will not generate useful sequencing data (see, e.g., paras. 196 and 916). The ordinary artisan would have recognized from these teachings of Leamon that it would be desirable for the enriched population to contain as many beads with homogeneous template attached thereto as possible, and, accordingly, would have been motivated to design the method used to produce the bead population to be subjected to enrichment such that the number of beads containing heterogeneous amplified template nucleic acids is extremely small. The ordinary artisan would have had a reasonable expectation of success because Leamon describes methods to ensure that more than 80% of the beads containing amplified template nucleic acid have only one type of amplified nucleic acid attached thereto (i.e., are homogeneous) (see paras. 196-203).
	In view of the foregoing, the populations of claims 40-42 are prima facie obvious.
	Further regarding claim 44, it also would have been prima facie obvious for the enriched population suggested by Leamon to contain 1.1 million, 1.2 million, 1.6 million, or 3.2 million prima facie obvious.
	
11.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Leamon et al. (US 2006/0040297 A1; IDS reference) in view of Church et al. (US 2007/0087362 A1; IDS reference).
	Claim 43 depends from claim 41 and requires the beads in the population to be 1 micron in diameter.
	The teachings of Leamon render obvious the population of claims 40-42 and 44, but the beads in Leamon are larger than the required diameter (para. 871).
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to generate the enriched bead populations of Leamon using beads that are one micron in diameter. Leamon provides motivation as well as a reasonable prima facie obvious in the absence of unexpected results. In this case, no evidence of unexpected results has been presented, and the teachings of Church indicate that beads with a diameter of 1 micron are suitable. Thus, the population of claim 43 is prima facie obvious over Leamon in view of Church.

Conclusion
12.	No claims are currently allowable. 
	Dressman et al. (Proceedings of the National Academy of Sciences, USA 2003; 100: 8817-8822) is also cited as a reference of interest for its disclosure concerning the isolation of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637